Citation Nr: 1507019	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Gretna, Louisiana.  During the course of the appeal, the claims file was transferred to the RO in New Orleans, Louisiana.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, to include the October 2014 Informal Hearing Presentation (IHP) with waiver of initial RO review and VA treatment records dated from March 2008 to December 2011 and October 2014 to November 2014. 

The issue of entitlement to an increased rating in excess of 10 percent for chronic allergic sinusitis has been raised by the record in an April 2013 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to obtain an updated VA examination report.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In this case, the Veteran was last afforded a VA examination in connection with his service-connected migraine headaches in June 2011, which was almost 4 years ago.  Since then, the Veteran reported in a May 2012 substantive appeal that he experiences as many as 8 attacks per month, his work and personal lives are very much affected, and his quality of life is poor, stressful, and mentally challenging.  Moreover, VA treatment records dated since June 2011 to November 2014 in the physical claims file and Virtual VA and VBMS electronic claims files show ongoing treatment and worsened symptomatology.  Such records specifically note the Veteran was referred to a headache clinic in December 2011 for an additional opinion, he was prescribed bedrest for 1 night due to migraine pain July 2012 and September 2012, and excused from work for 1 day in December 2012 due to headache pain.  A September 2012 record further noted the Veteran's migraines are still debilitating and not improving despite treatment.  In light of these indications of record of worsened symptomatology for the service-connected migraine headaches, an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected neurological disability.

This remand will also afford the AOJ the opportunity to initially address whether the assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for migraine headaches is warranted.  The Board finds that this contention was raised by the evidentiary record and the Veteran's representative in the October 2014 IHP regarding the Veteran's missed time from work due to the service-connected migraine headaches.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment dated from November 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of his service-connected migraine headaches.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's migraine headaches under the rating criteria.  In particular, the examiner should provide whether the Veteran's migraines are associated with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Note: prostrate is defined as "physically or emotionally exhausted" (Webster's New College Dictionary 909 (3d ed. 2008)) and "extreme exhaustion or powerlessness" (Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007)).

3.  Consider whether a referral is warranted for the claim of an increased evaluation for migraine headaches to the Director of VA's Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In so doing, the AOJ may decide to pursue any further development as deemed necessary.   

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




